DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of Species II (according to Figs. 7-9)1 in the reply filed on 09/01/2022 is acknowledged.  However, Applicant did not address whether the election was made with or without traverse.  Because Applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant has withdrawn claims 2-9 as being drawn to non-elected Species I, and has indicated that claims 1 and 10-13 encompass the elected Species II (see p. 7 of Remarks).
However, claim 11 requires the features of, inter alia, “a plurality of stator coils,” “a plurality of stator slots,” “a plurality of rotor slots, and the “rotor body is a circular column formed by a plurality of silicon steel sheets”.  These features are shown in, e.g., Figs. 4-6, which are descriptive of the “first embodiment of the present invention” (see, e.g., ¶¶ 20-22 of the Specification filed 10/08/2021), and thus claim 11 appears to be drawn to the non-elected Species I.
Claim 11 is therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/01/2022.
Claims 1, 10, 12-13 are therefore currently under examination.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1, 12, 13 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claims 1, 12, 13, each element and/or step should be separated by a line indentation.  See 37 CFR 1.75(i), MPEP 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 10, 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 10, 12-13, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The structure which goes to make up the claimed apparatus must be clearly and positively specified in such a manner as to present a complete operative device.
The following examples of language failing to meet the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are given for Applicant’s benefit.  The following, however, may not constitute a complete listing of ambiguous language present in the pending claim(s).
Regarding claim 1, lines 4-5, the limitation “the at least one permanent magnet generating assembly comprising […] an arm and a driving component” (emphasis added) is vague and indefinite.  Notably, the claim fails to make clear what a “driving component” may comprise—e.g., is it a physical component such as a shaft, or is it an electronic controller, such as a driver circuit? —including what is actuating/driving the “driving component” and what is being driven by the “driving component”.
Regarding claim 1, lines 8-10, the limitation “the at least one permanent magnet generator being disposed or coupled between the main body and the arm or between the arm and the 15driving component” (emphasis added) is vague and indefinite.  Notably, the claim fails to make clear, in light of the election of Species II, as shown in Figs. 7-9, how the “permanent magnet generator” may be “disposed or coupled between the main body and the arm” as claimed.  Rather, the elected invention shown in Figs. 7-9, illustrates the “third permanent magnet generator 121’” being “coupled between” the “driving component 125’” and the “arm 124’,” thereby meeting the second portion of the limitation but not meeting the first portion of the limitation, and clearly teaching away from it.  
For the purpose of examination, the phrase “the at least one permanent magnet generator being disposed or coupled between the main body and the arm or between the arm and the 15driving component” will be interpreted as —the at least one permanent magnet generator being disposed or coupled 
Regarding claim 1, lines 10-12, the limitation “the rotor structure being driven to rotate or swing relative to the stator structure when the arm moves relative to the main body or the driving component moves relative to the arm” (emphasis added) is vague and indefinite.  Notably, the claim fails to make clear, in light of the election of Species II, as shown in Figs. 7-9, how the “rotor structure” may be “driven to rotate or swing relative to the stator structure” specifically “when the arm moves relative to the main body” as claimed.  Rather, the elected invention shown in Figs. 7-9, appears to illustrate the “third stator structure 1211’” of the “third permanent magnet generator 121’” being coupled to “arm 124’” and the “third rotor structure 1212’” being coupled to the “driving component 125’” so that the “rotor structure 1212’” will be “driven to rotate or swing relative to” the “stator structure 1211’” only “when” there is relative moment between the “driving component 125’” and the “arm 124’”—i.e., only when the second alternative of the limitation is met, and not when the first alternative is met.  
For the purpose of examination, the phrase “the rotor structure being driven to rotate or swing relative to the stator structure when the arm moves relative to the main body or the driving component moves relative to the arm” will be interpreted as —the rotor structure being driven to rotate or swing relative to the stator structure when 
Regarding claim 1, lines 13-14, the limitation “the at least one permanent magnet generator comprises a third permanent magnet generator” (emphasis added) is vague and indefinite.  Notably, by use of the term “third,” the claim fails to make clear whether there is only “at least one” generator component or whether there are, in fact, three separate “permanent magnet generator” features required.  If the descriptor “third” is nominal only, the claim could be clarified by its deletion.
Regarding claim 1, lines 16-17, the limitation “the third permanent magnet generator comprises a third stator structure and a third rotor structure” (emphasis added) is vague and indefinite.  Again, use of the descriptor “third” renders unclear the number of “stator” and “rotor” structure(s) required to meet the claim limitations.  Here, the claim fails to make clear whether the “third stator structure” may be the same as, or separate and distinct from, the previously-recited “stator structure”.  Similarly, the claim fails to make clear whether the “third rotor structure” may be the same as, or separate and distinct from, the previously-recited “rotor structure”.  If these respective features are not distinct, separate terminology should not be used. If, however, these respective features are distinct, the claim should clearly set forth the structural relationship(s) between the sets of “rotor” and “stator” features so as to avoid ambiguity in the claimed invention.
Regarding claim 1, line 1, the limitation “A multi-axial wave energy conversion device” (emphasis added) is vague and indefinite in context of the body of the claim.  Notably, the claim fails to make clear how “wave energy” may be “conver[ted]” by the “device”.  As currently set forth, only the preamble recites “wave energy” and thus the recitation “wave energy” is not limiting because the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. 
Regarding claim 1, lines 19-22, the limitation “the 25second end of the arm is capable of rotating or swinging relative to the driving component around a second axis parallel to the first axis and a third axis different from the first axis and the second axis” (emphasis added) is vague and indefinite.  Notably, the claim fails to make clear what the last phrase “and a third axis different from the first axis and the second axis” is intended to mean, and how it is intended to be tied in to the rest of the claimed invention.
Regarding claim 10, the limitation “the driving component comprises a floating component” (emphasis added) is vague and indefinite.  Notably, the claim fails to make clear what the “floating component” may be “floating” on and how such a “component” may be related to the rest of the claim.  For example, the preamble of claim 1 sets forth a “wave energy conversion device” but fails to make clear how “wave energy” may be “conver[ted]”.  If the “floating component” is somehow involved in such a “conversion,” it should be made clear.
Regarding claim 12, lines 4-5, the limitations “a third shell,” “a third rotor body,” and “a third stator body” (emphasis added) are vague and indefinite.  As discussed above, use of the term “third” renders the claim features vague and indefinite.  If, for example, —first— and —second— similarly-named features are also required, such should be made clear.  If not, use of the descriptor “third” should be avoided.
Regarding claim 12, the limitation “the at least one permanent magnet generating assembly further comprises at least one 20hydraulic power generation device” (emphasis added) is vague and indefinite.  Notably, the term “permanent magnet generating assembly” appears to imply a “device” which would be “generating” electricity via “permanent magnet[s]”.  However, such a generating device is different than one which would be understood as a “hydraulic power generation device”—e.g., a hydraulic piston assembly.  The claim fails to make clear how the “at least one permanent magnet generating assembly” may “comprise[] at least one 20hydraulic power generation device” as claimed, especially with the structural features of “the at least one permanent magnet generator comprising a stator structure and a rotor structure capable of rotating or swinging relative to the stator structure” or “the third permanent magnet generator comprises a third stator structure and a third rotor structure, the driving component is directly connected to the third rotor structure” (emphasis added) as required by claim 1, upon which claim 12 is dependent.
Regarding claims 10, 12-13, they are dependent on claim 1 and thereby inherit the deficiencies thereof.
For the purpose of expediting prosecution, prior art will be applied in reference to the claims as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Werjefelt (US 2011/0042954 A1) in view of Hogmoe (US 8,358,025 B2).
Regarding claim 1, as best understood, Werjefelt discloses a multi-axial wave energy conversion device (wave action electric generating system R) comprising: 
a main body (e.g., floating platform 2); and 
at least one 
at least 10one 
an arm (arm 6) and 
a driving component (buoyant member 4), 
generator 
wherein 
However, whereas Werjefelt discloses harnessing of wave energy via hydraulic piston assemblies (via, e.g., hydraulic cylinder and piston assemblies 18 and/or 20) to generate electricity (via e.g., electric generator 8) and discloses that the wave energy is harnessed by relative movement of the driving component (buoyant member 4) relative to the arm (arm 6), Werjefelt appears to be silent regarding the possibility of specifically using a permanent magnet generator with a rotor directly connected to the driving component.
On the other hand, Hogmoe (Figures 1-3, 6-8) discloses a multi-axial wave energy conversion device (wave power apparatus 1) comprising:
at least one permanent magnet generating assembly, the at least one permanent magnet generating assembly comprising 
at least 10one permanent magnet generator (generator formed by stator 11 and permanent magnet rotor 12; see Figs. 6-8), and 
a driving component (e.g., one of connection elements 17-20), 
the at least one permanent magnet generator comprising a stator structure (stator 11 including stator annular bodies 11n containing induction coils 61) and a rotor structure (rotor 12 including segments of permanent magnet material 52 and conventional—i.e., permanent—magnets 62) capable of rotating or swinging relative to the stator structure (rotor 12 may rotate/swing relative to stator 11 via link shaft 13), the rotor structure (rotor 12) being driven to rotate or swing relative to the stator structure (stator 11) when the driving component moves (relative movement of connection elements 17-20 causes relative rotation of stator 11 and rotor 12 components); 
wherein the at least one permanent magnet generator comprises a third permanent magnet generator (generator formed by stator 11 and permanent magnet rotor 12; see Figs. 6-8), the third permanent magnet generator comprises a third stator structure (stator 11) and a third rotor structure (rotor 12), the driving component is directly connected to the third rotor structure (see, e.g., Figs. 2, 9).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Werjefelt with the explicit use of a permanent magnet generator directly connected to the driving component, as taught by Hogmoe, for the purpose of, e.g., producing electric power directly and reducing the total weight as much as possible (see, e.g., col. 1, l. 64 to col. 2, l. 38), where Werjefelt appears silent regarding further details of directly connecting a permanent magnet generator to the driving component, and Hogmoe teaches a suitable permanent magnet generator for use in a wave energy conversion device, where the selection of a known configuration based on its suitability for its intended use supports a prima facie obviousness determination (MPEP §2144.07).
Regarding claim 10, as best understood, the combination of Werjefelt and Hogmoe further renders obvious that the driving component comprises a floating component (Werjefelt: buoyant member 4).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references all teach a system for wave energy conversion.  They teach and/or render obvious, either partially or substantially, the claimed invention as best as it may be understood.  Several references use hydraulic piston assemblies for transferring energy of a float to a generator.  However, the Wolf et al. reference teaches a permanent magnet generator for converting energy of a float.
US 4,092,828 to Garza
US 5,789,826 to Kumbatovic
US 7,443,047 B2 to Ottersen 
US 2013/0008158 A1 to Hon
US 2018/0010571 A1 to Werjefelt
DE 102017105914 A1 to Wolf et al.

Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.

Conclusion
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply. 
Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
October 13, 2022


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that the Restriction Requirement identified Species II as being illustrated in “Figs. 7-8”.  Applicant’s Response mirrored this, in also identifying Species II as being shown in “Figs. 7-8” (see first page, labeled as p. “7”, of Remarks filed 09/01/2022).  However, this identification includes an inadvertent typo—Applicant’s “second embodiment” according to Species II is illustrated in Figures 7-9; that is, it includes Figure 9 (see, e.g., ¶¶23-25 in the Specification as filed 10/08/2021).